DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 22, 2021 has been entered.
 
Response to Amendment
Claims 1, 8, 14, and 15 have been amended.  Claims 2, 9, and 17 have been canceled.  Claims 1, 3-8, 10-16, and 18-20 are pending and are provided to be examined upon their merits.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-8, 10-16, and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  A response is provided below in bold where appropriate.
Applicant argues 35 USC §101, starting pg. 8 of Remarks:
Rejection under 35 U.S.C. §101
Claims 1-20 stand rejected under 35 U.S.C. §101 as allegedly being directed to a judicial exception (an abstract idea) without significantly more. Applicant respectfully traverses the rejection.

Claims 2, 9, and 17 are canceled herein. As such, the rejection of Claims 2, 9, and 17 is moot.

Under step 1, Applicant agrees that the Claims are drawn to one of the four statutory categories of invention under 35 U.S.C. §101.

Claim 1 recites “A method for distributing credit account information, the method comprising:

receiving, at a subsystem of a retailer’s computer system, a subset of credit account information from a main rules system, the subset of credit account information comprising:

an account identifier; and 

a credit available amount for each account in the subset of credit account information;

storing, at a database coupled with said subsystem, said subset of credit account information;

determining, at the subsystem, that a communication to the main rules system 1s disrupted; 

accessing, from said database via said subsystem, said subset of credit account information;

utilizing, at the subsystem, the subset of credit account information to make at least one purchase authorization while said communication to said main rules system is disrupted;

updating, at said database via said subsystem, said subset of credit account information to include said at least one purchase authorization;

determining, at the subsystem, that said communication to said main rules system is operational;

generating, at said subsystem, a reconciliation data file from said updated subset of credit account information of said database; and

providing, from said subsystem after said determining that the communication to the main rules system is operational, said reconciliation data file to the main rules system.”

Under Step 2A Prong 1, The Office Action submits the Claimed features are allegedly directed to the abstract idea of “methods of organizing human activity” grouping, of abstract ideas. The Office Action goes on to submits the Claimed features are also allegedly directed to the abstract idea of “Mental Processes” grouping of abstract ideas. As “[T]he claims can be performed in the mind or a person with pen and paper.”

Applicant respectfully disagrees.

I. Mental process

Applicant submits the Claim does not recite a mental process because the Claim requires at least certain steps that cannot practically be performed in the human mind. (E.g., “storing, at a database coupled with said subsystem, said subset of credit account information”, “determining, at the subsystem, that a communication to the main rules system is disrupted”, “accessing, from said database via said subsystem, said subset of credit account information”, “utilizing, at the subsystem, the subset of credit account information to make at least one purchase authorization while said communication to said main rules system is disrupted”, and “updating, at said database via said subsystem, said subset of credit account information to include said at least one purchase authorization.”

As such, the Claims are necessarily tethered to a technological environment, and include steps, features, and functionality, that cannot practically be performed in the human mind.

Therefore, with regard to the argument that the Claim recites a “mental process” the Step 2A prong | analysis provided herein results in the answer being No. The Claim as a whole does not recite an abstract idea under the “mental processes” grouping of abstract ideas.

Based on the claim amendments and further consideration, the Mental Processes argument is no longer made.  


Il. Certain Methods of Organizing Human Activity

MPEP 2106.06 (b) states, in part “As explained by the Federal Circuit, some improvements to technology or to computer functionality are not abstract when appropriately claimed, and thus claims to such improvements do not 

MPEP 2106.06 (b) further states, in part “For instance, claims directed to clear improvements to computer-related technology do not need the full eligibility analysis. Enjish, 822 F.3d at 1339, 118 USPQ2d at 1691-92 (claims to a self-referential table for a computer database held eligible at step 1 of the A/ice/Mayo test as not directed to an abstract idea).Claims directed to improvements to other technologies or technological processes, beyond computer improvements, may also avoid the full eligibility analysis. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1316, 120 USPQ2d 1091, 1103 (Fed. Cir. 2016).” (Emphasis Added)

Applicant also notes MPEP 2106.04(d)(1) states in part, “Specifically, the "improvements" analysis in Step 2A determines whether the claim pertains to an improvement to the functioning of a computer or to another technology without reference to what is well- understood, routine, conventional activity. That is, the claimed invention may integrate the judicial exception into a practical application by demonstrating that it improves the relevant existing technology although it may not be an improvement over well-understood, routine, conventional activity.” (Emphasis Added)

Prior to the implementation of the Claimed features, a communication breakdown between a retailer’s computer system and a credit account system (e.g., the main rules system) would result in a denial of a credit card transaction. E.g., “Credit account systems will have a main rules system. This is the system that authorizes purchases, makes credit account approval and denial decisions, sets credit account limits, and the like. However, if communication with the main rules system goes down, a store that uses the main rules system will not be able to perform any authorized credit purchases or provide any customers with the opportunity to apply for a store credit account.” (Spec [0002] Emphasis Added)

Here, representative Claim 1 recites a plurality of features which provide a specific improvement to the retailer’s computer system and technological process. For example, the claim recites the features, “receiving, at a subsystem of a retailer’s computer system, a subset of credit account information from a main rules system, the subset of credit account information comprising: an account identifier; and a credit available amount for each account in the subset of credit account information” and “storing, at a database coupled with said subsystem, said subset of credit account information.”

The above business process of receiving credit account information and storing such information is both abstract and insignificant extra solution activity.

“determining, at the subsystem, that a communication to the main rules system is disrupted”, “accessing, from said database via said subsystem, said subset of credit account information”, and “utilizing, at the subsystem, the subset of credit account information to make at least one purchase authorization while said communication to said main rules system is disrupted.”

Utilizing a computer (subsystem) to make purchase authorization is abstract.  Determining the communication is disrupted is at a high level of generality and is without technical details indicating an improvement to technology.

The Claim then provides a resolution that needs to occur due to the improvement to the retailer’s computer system and technological process, e.g., “updating, at said database via said subsystem, said subset of credit account information to include said at least one purchase authorization’, “determining, at the subsystem, that said communication to said main rules system is operational”, “generating, at said subsystem, a reconciliation data file from said updated subset of credit account information of said database”, and “providing, from said subsystem after said determining that the communication to the main rules system is operational, said reconciliation data file to the main rules system.”

The above steps are abstract other than determining the communication is operational, but that is also claimed at a high level of generality.

Thus, the claimed features provide a specific improvement to the retailer’s computer system and technological process such that the retailer’s computer system is able to make at least one purchase authorization while the communication to the main rules system (e.g., the credit account system) is disrupted. As such, Applicant submits the Claims are not abstract.

Respectfully the computer system itself is not improved.  Using a computer for a business process of purchase authorization as argued above is abstract.

In addition, the Claims are not abstract for similar reasons as those of In Finjan, Inc. v. Blue Coat Systems, Inc., 2016-2520 (Fed. Cir. Jan. 10, 2018), the Federal Circuit found that claims were directed to patent eligible subject matter under 35 U.S.C. § 101 (‘101”). The claims recite a system and method for providing computer security by attaching a security profile to a downloadable (i.e., an executable application program). The Federal Circuit also distinguished the Claims from other cases that have held a result, even an innovative result, is not itself patentable; because the Claim recites more than just the desired result, it recites specific steps to accomplish the desired results. Accordingly, the Federal Circuit found the claims not to be abstract.



Finjan is not abstract as it was considered to be an improvement in computer functionality by identifying threats before a file reaches a user’s computer (pg. 8 of Finjan cited above).  This claims also do not fall into any of the three groupings of abstract ideas.

Thus, the Claim is eligible under Step 2A prong 1.

At Step 2A prong 2, Applicant submits that even (assuming arguendo) the Claim is directed to “an abstract idea” (which Applicant does not), the Claim as a whole integrates the judicial exception into a practical application, and as such, the Claim is not directed to a judicial exception.

MPEP 2106.04(d) “Integration of a Judicial Exception Into A Practical Application” states, in part, “after determining that a claim recites a judicial exception in Step 2A Prong One, examiners should evaluate whether the claim as a whole integrates the recited judicial exception into a practical application of the exception in Step 2A Prong Two. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. Whether or not a claim integrates a judicial exception into a practical application is evaluated using the considerations set forth in subsection I below, in accordance with the procedure described below in subsection II. In the context of the flowchart in MPEP § 2106, subsection II, Step 2A Prong Two determines whether:

* The claim as a whole integrates the judicial exception into a practical application, in which case the claim is not directed to a judicial exception (Step 2A: NO) and 1s eligible at Pathway B. This concludes the eligibility analysis.”

For example, Claims directed to inventive distribution of functionality within a network have been shown as an improvement in computer-functionality, BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350-51, 119 USPQ2d 1236, 1243 (Fed. Cir. 2016). Moreover, a distributed network architecture operating in an unconventional fashion to reduce network congestion while generating networking accounting data records, Amdocs (Israel), Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1300-01, 120 USPQ2d 1527, 1536-37 (Fed. Cir. 2016) can indicate an improvement in computer-functionality.

subsystem of a retailer’s computer system, a subset of credit account information from a main rules system, the subset of credit account information comprising: an account identifier; and a credit available amount for each account in the subset of credit account information” and “storing, at a database coupled with said subsystem, said subset of credit account information.”

The above argued steps are respectfully abstract.  Using a computer for a business process is not improving the computer itself.

The specific solution further includes “determining, at the subsystem, that a communication to the main rules system is disrupted”, “accessing, from said database via said subsystem, said subset of credit account information’, and “utilizing, at the subsystem, the subset of credit account information to make at least one purchase authorization while said communication to said main rules system is disrupted.”

The specific solution then provides a specific resolution within the solution, e.g., “updating, at said database via said subsystem, said subset of credit account information to include said at least one purchase authorization”, “determining, at the subsystem, that said communication to said main rules system is operational”, “generating, at said subsystem, a reconciliation data file from said updated subset of credit account information of said database”, and “providing, from said subsystem after said determining that the communication to the main rules system is operational, said reconciliation data file to the main rules system.”

For these reasons, even assuming arguendo that the claimed elements recite the abstract idea of a solution to a method of organizing human activity, the Claimed elements recite a specific, integrated, and practical application of a solution that provides an improvement in computer-functionality.

Therefore, in view of the prong 2 analysis provided herein (for purposes of moving the prosecution forward) the answer to Step 2A prong 2 is No, the Claim as a whole integrates the judicial exception into a practical application, and as such, the Claim is eligible at pathway B. 

The Office provided guidelines in the MPEP for a practical application.  If Applicant has improved technology, a technical explanation from the specification should be cited and the features claimed.  

From MPEP 2106.05(a)….
a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. For example, in McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea. McRO, 837 F.3d at 1313-14, 120 USPQ2d at 1100-01. In contrast, the court in Affinity Labs of Tex. v. DirecTV, LLC relied on the specification’s failure to provide details regarding the manner in which the invention accomplished the alleged improvement when holding the claimed methods of delivering broadcast content to cellphones ineligible. 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016).”

As such, Applicant submits the elements of Claim 1 are sufficient to overcome the rejection under 35 U.S.C. § 101. Independent Claims 8 and 15 recite features similar to (yet possibly different from) the features identified above with respect to independent Claim 1. Therefore, Applicant respectfully submits that Claims 8 and 15 are sufficient to overcome the rejection under 35 U.S.C. § 101 for at least the reasons given above with respect to Claim 1.

Applicant respectfully submits Claims 3-7 depend from Claim 1; Claims 10-14 depend from Claim 8; and Claims 16 and 18-20 depend from Claim 15. As such, Applicant respectfully submits that Claims 3-7, 20-14, 16, and 18-20 are not directed to an abstract idea for at least the reasons given above with respect to Independent Claims 1, 8, and 15.

Accordingly, Applicant respectfully requests that the Examiner reconsider and withdraw the rejection of pending Claims 1, 3-8, 10-16, and 18-20 under 35 U.S.C. § 101.

Based on the above response, the rejection is respectfully maintained but modified for the claim amendments.  

35 U.S.C. §103 Rejections

Claims 1-3, 6-10, 13-17, and 20 stand rejected under 35 U.S.C. §103 as allegedly being unpatentable over Han et al. (10,366,378) hereinafter Han in view of Matteson et al. (2017/0345007) hereinafter Matteson. Applicant respectfully traverses the rejection.

Claims 2, 9, and 17 are canceled herein. As such, the rejection of Claims 2, 9, and 17 is moot.

“As reiterated by the Supreme Court in KSR, the framework for the objective analysis for determining obviousness under 35 U.S.C. 103 is stated in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Obviousness is a question of law based on underlying factual inquiries” including “[a]scertaining the differences between the claimed invention and the prior art” (MPEP 2141(II)). “In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious” (emphasis in original; MPEP 2141.02(1)). “The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art” (emphasis added; MPEP 2141(III)).

Independent Claim 1 (and similarly independent Claim 8) recites the features, “receiving, at a subsystem of a retailer’s computer system, a subset of credit account information from a main rules system, the subset of credit account information comprising: an account identifier; and a credit available amount for each account in the subset of credit account information.” (Emphasis added)

With respect to Han, Applicant respectfully submits Han does not disclose or suggest the features, “receiving, at a subsystem of a retailer's computer system, a subset of credit account information from a main rules system, the subset of credit account information comprising: an account identifier; and a credit available amount for each account in the subset of credit account information.” The Office Action relies on col. 11 lines 21-40 of Han to allegedly disclose the features. Applicant respectfully disagrees with the Office Action’s interpretation of Han.

At col. 11 lines 21-40 Han discloses:

The present subject matter can be described with reference to a financial transaction such as a purchase transaction using a pre-authorized balance, defined as an amount or value which the cardholder has so far used and a pre-authorized limit, defined as the amount or value which the cardholder can use which is “pre- authorized” or does not 

This section of Han discloses “a pre-authorized balance, defined as an amount or value which the cardholder has so far used and a pre-authorized limit, defined as the amount or value which the cardholder can use which is “pre-authorized” or does not have to be subject to an on- line authorization request which would seek authorization for the transaction through a payment card system (such as the MasterCard® network) from the issuer bank (i.e. the bank which issued the card). Purchases by the cardholder valued under the difference between the “pre-authorized balance” and the “pre-authorized limit” called the “pre-authorized amount” may take place “offline” (i.e. without the need to go on-line for authorization)” in order to “carry out the method or process steps” that are part of Han’s invention.

“Where an explicit definition is provided by the applicant for a term, that definition will control interpretation of the term as it is used in the claim. Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) (meaning of words used in a claim is not construed in a “lexicographic vacuum, but in the context of the specification and drawings.”). Any special meaning assigned to a term “must be sufficiently clear in the specification that any departure from common usage would be so understood by a person of experience in the field of the invention.” Multiform Desiccants Inc. v. Medzam Litd., 133 F.3d 1473, 1477, 45 USPQ2d 1429, 1432 (Fed. Cir. 1998). See also MPEP § 2111.01.”

Here, the “credit available amount” terminology is shown in Figure 4 and described at least at paragraph [0044] refers to an amount of credit available on the credit account. e.g., “Referring now to 402 of Figure 4, one embodiment receives a subset of credit account information from a main rules system 110. The subset of credit account information can include a credit account identifier, a credit account status (e.g., open, closed, hold, etc.), an amount of credit available on the credit account, and the like for each account in the subset of credit account information.” (Emphasis Added)

Thus, the “pre-authorized amount” as taught by Han is not analogous to “a credit available amount for each account” of the Claims. Instead, Applicant understands the “pre- authorized amount” as taught by Ham is an amount that can be spent without the need to go on- line for authorization. Thus, under Han, if a customer is making a purchase valued under the “pre-authorized amount’, the purchase can occur regardless of “the communication status between the retailer’s computer system and the main rules system”.

Applicant is arguing their credit available amount for each account is not the same as pre-authorized amount taught by Han.

From Han…
“The present subject matter can be described with reference to a financial transaction such as a purchase transaction using a pre-authorized balance, defined as an amount or value which the cardholder has so far used and a pre-authorized limit, defined as the amount or value which the cardholder can use which is “pre-authorized” or does not have to be subject to an on-line authorization request which would seek authorization for the transaction through a payment card system (such as the MasterCard® network) from the issuer bank (i.e. the bank which issued the card). Purchases by the cardholder valued under the difference between the “pre-authorized balance” and the “pre-authorized limit” called the “pre-authorized amount” may take place “offline” (i.e. without the need to go on-line for authorization). The non-volatile memory on the payment device stores the current balance, which represents the current accumulated value of transactions authorized and a pre-authorized limit, which represents the ceiling that the balance may not exceed and an account number associated with the account.” (col. 11, lines 21-40)

In contrast, the Claimed features only utilize the subset of credit account information received at the subsystem of the retailer’s computer “to make at least one purchase authorization while said communication to said main rules system is disrupted.”

Applicant is arguing their claimed feature only use credit account information to make purchase authorization while the communication is disrupted.

From Applicant’s Claim 1…
“utilizing, at the subsystem, the subset of credit account information to make at least one purchase authorization while said communication to said main rules system is disrupted;”

Han teaches using credit information when the system is offline as claimed.  Han for example teaches cache memory.
  
From Han…
cached data to be residing on the POS terminal 104, it will be understood that the cached data can also reside on the payment object reader 110 or can be distributed between the POS terminal 104 and the payment object reader 110. The PPS 114 can encrypt the cached data such that only the reader can decrypt the data using cryptographic keys. Furthermore, the cached data can saved and accessed through one or more bloom filters as is explained in detail in FIGS. 6-9.” (col. 16, lines 61-67 to col. 17, lines 1-3)
The cache would be utilized when the system is offline.

For at least this reason, Applicant respectfully submits Han does not disclose or suggest the features, “receiving, at a subsystem of a retailer's computer system, a subset of credit account information from a main rules system, the subset of credit account information comprising: an account identifier; and a credit available amount for each account in the subset of credit account information.”

Also from Han…
“FIG. 2 is a diagram illustrating a system configured for (a) selective caching of risk parameters, (b) correlation of the cached data to data obtained in real-time off the payment object and proximate devices, and (c) authorization or rejection of a payment transaction in offline mode based on correlation, according to an embodiment of the present subject matter.” 

Therefore at a retailer, using cached data.

Example of payment instrument identifiers (account identifiers)…
“Some implementations described herein include techniques and arrangements for managing the risk of fraudulent transactions made by the POS terminal operating in an online mode and applying similar logic in offline mode. In some instances, the PPS provides the POS device with up-to-date encrypted data associated with payment instrument identifiers. The encrypted data can include information associated with transactional data, such as whether an issuing bank or a card payment network (e.g., MasterCard®, VISA®, etc.) associated with the payment instrument has previously declined the payment instrument, customer shopping history (i.e., returning customer, frequency of transactions, amount spent on last transaction, amount spent for all transactions, member of a shopping reward program, etc.), customer information (i.e., name, address, income, etc.), and any other information which may be desirable to the merchant. In some instances, the PPS may send encrypted data in one or more bloom filters with one or more hash functions.” (col. 2, lines 60-67 to col. 3, lines 1-11)

“While the implementations described herein discuss the cached data to be residing on the POS terminal 104, it will be understood that the cached data can also reside on the payment object reader 110 or can be distributed between the POS terminal 104 and the payment object reader 110. The PPS 114 can encrypt the 

With respect to Matteson, the Office Action has not relied upon Matteson to teach, and Applicant has reviewed Matteson and does not understand Matteson to teach or render obvious the claimed features, “receiving, at a subsystem of a retailer’s computer system, a subset of credit account information from a main rules system, the subset of credit account information comprising: an account identifier; and a credit available amount for each account in the subset of credit account information.”

Matteson et al. was only used to teach reconciliation.

Therefore, Applicant respectfully submits Han in view of Matteson fail to teach or render obvious the claimed features, “receiving, at a subsystem of a retailer’s computer system, a subset of credit account information from a main rules system, the subset of credit account information comprising: an account identifier; and a credit available amount for each account in the subset of credit account information.”

As such, Applicant respectfully contends Claims 1 and 8 are not rendered obvious over Han in view of Matteson, and as such, are in condition for allowance.

Han alone is excellent prior art, teaching most of the claimed elements.  Matteson also is providing offline POS services when connections time out or are unavailable.  

Claim 16 depends from Independent Claim 15. As such, Claim 16 in conjunction with its underlying dependent Claim recite features similar to those identified above with respect to independent Claims 1 and 8. Thus, for the reasons provided in the discussion of Claim 1 and 8 supra, Applicant respectfully submits the features of Claim 16 are not rendered obvious over Han in view of Matteson.

Independent Claim 15 recites the features, “utilize the subset of credit account information to make at least one purchase authorization while said communication to said main rules system is disrupted; activate a failsafe if the communication to the main rules system_is disrupted for a predefined period; decline any transaction requests once the failsafe has been activated.” (Emphasis added)

From Applicant’s specification on “failsafe”…
“In one embodiment, the subsystem 155 will have a failsafe such that if the subsystem 155 has not been able to talk to the main rules system 110 for a given time period, (e.g., 24 hours, 48 hours, etc.) then the subsystem 155 will stop providing any transaction approvals until contact is established and the underlying distributed credit account information can be updated, validated, reconciled, or the like.” [0053]

Applicant has amended Claim 15 to add…
“activate a failsafe if the communication to the main rules system is disrupted for a predefined period; 

decline any transaction requests once the failsafe has been activated;”


Prior art of Wahler et al. was cited that teaches “failsafe mode” and watchdog timer.  New prior art is cited that further teaches the claim.  

Also, the above claim language is contingent language, therefore it may or may not even happen (is not required by the claim).

With respect to Han, Applicant respectfully submits Han does not disclose or suggest the features, “utilize the subset of credit account information to make at least one purchase authorization while said communication to said main rules system is disrupted; activate a failsafe if the communication to the main rules system is disrupted for a predefined period; decline any transaction requests once the failsafe has been activated.” The Office Action relies on col. 22 lines 30-43 of Han to allegedly disclose the features. Applicant respectfully disagrees with the Office Action’s interpretation of Han.

Just two examples from Han that teach the above…
“In one implementation, the risk analysis component 223 is configured to selectively cache risk data from the PPS 242, whenever the PPS 242 is communicatively connected to the POS terminal 104. For example, the risk analysis component 223 can query the PPS 242 at periodic or predetermined time intervals. In another implementation, the risk analysis component 223 can query the PPS 242 at random time intervals or whenever it is idle, i.e., not engaged in a transaction. The risk analysis component 223 queries for risk parameters and/or risk data, or a subset of the data residing on PPS 242. The risk analysis component 223, through query, requests the PPS 242 to send a subset of risk data based at least on relevance of the risk parameters or the risk data 221 to the store location. For example, the caching may be based on stored caching rules, such as location of the store. The risk data 221 can also include merchant profile (merchant account information, inventory information, the demographic information, geographic location, bulk of purchase, the time lapsed between successive transaction, total amount earned, and the like) and customer profile (such as customer or merchant events, such as chargebacks (purchase transaction disputes), defaults, delinquencies, fraud, payment objects registered to the customer, device registered to the customer, customer preferences (e.g., uses credit card only), customer transaction history showing all transactions performed to the customer's name 

“The POS terminal 104 can be an electronic cash register that is connected to a payment object reader 110 capable of accepting a variety of payment instruments, such as credit cards, debit card, gift cards, near-field communication (NFC) based payment instruments, and the like. The POS terminal 104 can be connected to a central processing server, hereinafter referred to as the payment processing system (PPS) 114, to obtain inventory of available products and services and risk parameters. The POS terminal 104 can work in both online and offline modes to allow the merchant 103 to both access the inventory and provisionally process payments whether or not the communication network between the PPS 114 is established or not. While the embodiments described hereinafter focus on the offline implementation, the description can be extended into online mode as well.” (col. 14, lines 45-60)

Applicant has added failsafe to Claim 15 where Wahler et al.  was used to teach failsafe.  

From Wahler et al…
“Various embodiments of a system and method are disclosed for determining whether a monitoring device (e.g., a slave device) should enter a failsafe mode of operation. In one embodiment, the monitoring device may be configured to perform a plurality of monitoring functions. For example, the monitoring device may comprise a watchdog timer configured to monitor communications between the processing unit (e.g., a host processor) and the monitoring device. The watchdog timer may cause the monitoring device to enter a failsafe mode of operation if the processing unit fails to communicate with the monitoring device within a predetermined period of time.” [0007]

Applicant is reminded of piecemeal analysis…
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


At col. 22 lines 30-43 Han discloses:



This section of Han discloses a “deferred authorization” which “occurs when an online authorization request is submitted to the issuer for authorization after the card has left the terminal” where, “the initial attempt to authorize the transaction cannot be completed due to a communication issue. The terminal does not receive a response to the online authorization request from the issuer, and the terminal and card resolve in an offline decline.” Han goes on to disclose, “Later, the merchant sends the authorization request to the issuer seeking a decision (approval or decline)” in order to “carry out the method or process steps” that are part of Han’s invention.

Applicant respectfully submits the “deferred authorization” as taught by Han is not analogous to “activate a failsafe if the communication to the main rules system is disrupted for a predefined period” of the Claims.

Han was not used to teach failsafe.

In contrast, Applicant respectfully submits unlike the teachings in the citation of Han above, the entire reasoning for the invention as claimed is to provide the capability for a retail system to make a purchase authorization while the communication to said main rules system is disrupted. Le., “utilize the subset of credit account information to make at least one purchase authorization while said communication to said main rules system is disrupted.”

Respectfully, the above Han teaches.

“In some cases, where multiple transactions are being stored or approved in offline mode, the risk parameters also include a number of stored transactions, a value of the proposed stored transaction, and/or total value of all stored transactions in evaluating risk and determining whether the PPS can cover the transaction. The risk parameters can be compared to maximum and minimum threshold levels.” (col. 4, lines 58-64)

Thus, the failsafe is activated if the communication to the main rules system is disrupted for a predefined period. However, unlike the Han citation, there must be some time period before the failsafe is activated, otherwise, the make at least one purchase authorization while said communication to said main rules system is disrupted” would not be able to occur.

Han was not used to teach failsafe.

Applicant amended Claim 15 to add…
“activate a failsafe if the communication to the main rules system is disrupted for a predefined period; 

decline any transaction requests once the failsafe has been activated; “

Therefore failsafe is activated only if communication is disrupted.  Using contingent language is not given patentable weight because it is not required to happen in the claim (MPEP 2111.04 II).

Prior art is provided assuming the claim is fixed so as not to be contingent (e.g. “activate a failsafe when the communication…”).

As such, Applicant respectfully submits the “deferred authorization” teachings of Han cannot be analogous to the Claimed features “activate a failsafe if the communication to the main rules system is disrupted for a predefined period”.

Han teaches approval of transactions when offline.

Han also teaches:
“The cached copy corresponds to the last-known state of the risk parameters, where the last-known state of the risk parameters were cached at an instant when the network connection between the POS terminal and the PPS was last available. The POS terminal queries the PPS for risk parameters either at predetermined time intervals or at random intervals while the POS terminal is online with respect to the PPS. In other cases, the PPS constantly updates the risk parameters as long as and whenever POS terminal establishes network connection with the PPS. In some cases, the POS terminal can modify the query to restrict the caching of risk parameters to a subset of all risk parameters. For example, the merchant can be willing to take higher risk and allow more customers to use the offline option, the merchant can define such merchant preferences in the query.” (col. 5, lines 36-51)

Therefore Han may approve transactions during a predetermined time interval and stop if failsafe mode were to occur.   This could happen if they were unable to communicate after the time interval lapsed.

For at least this reason, Applicant respectfully submits Han does not disclose or suggest the features, “utilize the subset of credit account information to make at least one purchase authorization while said communication to said disrupted; activate a failsafe if the communication to the main rules system is disrupted for a predefined period; decline any transaction requests once the failsafe has been activated.”

The prior art rejection has been changed to include the amended feature.

With respect to Matteson, the Office Action has not relied upon Matteson to teach, and Applicant has reviewed Matteson and does not understand Matteson to teach or render obvious the claimed features, “utilize the subset of credit account information to make at least one purchase authorization while said communication to said main rules system is disrupted; activate a failsafe if the communication to the main rules system is disrupted for a predefined period; decline any transaction requests once the failsafe has been activated.”


Matteson was only used to teach reconciliation.

Therefore, Applicant respectfully submits Han in view of Matteson fail to teach or render obvious the claimed features, “utilize the subset of credit account information to make at least one purchase authorization while said communication to said main rules system is disrupted; activate a failsafe if the communication to the main rules system is disrupted for a predefined period; decline any transaction requests once the failsafe has been activated.”

As such, Applicant respectfully contends Claim 15 is not rendered obvious over Han in view of Matteson, and as such, are in condition for allowance.

For at least these reason, Applicant respectfully contends Claims 1, 8, and 15 are not rendered obvious over Han in view of Matteson.



Claims 3 and 10 depend from Independent Claims 1 and 8 respectively. As such, Claims 3 and 10 in conjunction with their underlying dependent Claims recite features similar to those identified above with respect to independent Claim 15. Thus, for the reasons provided in the discussion of Claim 15 supra, Applicant respectfully submits the features of Claims 3 and 10 are not rendered obvious over Han in view of Matteson.

Claims 6-7 depend from Claim 1; Claims 13-14 depend from Claim 8; and Claim 20 depends from Claim 15. Therefore, these Claims are patentable over the applied references, taken alone and in combination, for at least the reasons set forth above with respect to Claims 1, 8, and 15.



In general, Han alone is excellent prior art teaching most of the claimed features.  Secondary references were used to teach minor points.  New prior art is cited to further clarify predetermined time for transactions.  Also, in general, use of contingent language does not limit the claim as it may not happen.

35 U.S.C. §103 Rejections

Claims 4, 11, and 18 are rejected under 35 U.S.C. §103 as allegedly being unpatentable over Han in view of Matteson and further in view of McLaughlin et al. (2019/0026737) hereinafter McLaughlin.

Claim 4 depends from Claim 1; Claim 11 depends from Claim 8; and Claim 18 depends from Claim 15. Therefore, these Claims are patentable over the applied references, taken alone and in combination, for at least the reasons set forth above with respect to Claims 1, 8, and 15.

Accordingly, Applicant respectfully requests that the Examiner reconsider and withdraw the rejection of Claims 4, 11, and 18 under 35 U.S.C. §103 based on Han in view of Matteson and further in view of McLaughlin.

McLaughlin was only used to teach pre-defined number of failed connection attempts.  

35 U.S.C. §103 Rejections
Claims 5, 12, and 19 are rejected under 35 U.S.C. §103 as allegedly being unpatentable over Han in view of Matteson and further in view of Wahler et al. (2006/0036879) hereinafter Wahler.

Claim 5 depends from Claim 1; Claim 12 depends from Claim 8; and Claim 19 depends from Claim 15. Therefore, these Claims are patentable over the applied references, taken alone and in combination, for at least the reasons set forth above with respect to Claims 1, 8, and 15. 

Accordingly, Applicant respectfully requests that the Examiner reconsider and withdraw the rejection of Claims 5, 12, and 19 under 35 U.S.C. §103 based on Han in view of Matteson and further in view of Wahler.

The rejection is respectfully maintained but modified based on the claim amendments.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-8, 10-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 3-8, 10-16, and 18-20 are directed to a method, product, or system, which are statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to product Claim 8 and system Claim 15.  Claim 1 recites the limitations of:
A method for distributing credit account information, the method comprising:
receiving, at a subsystem of a retailer’s computer system, a subset of credit account information from a main rules system, the subset of credit account information comprising:
an account identifier; and 
a credit available amount for each account in the subset of credit account information;
storing, at a database coupled with said subsystem, said subset of credit account information;
determining, at the subsystem, that a communication to the main rules system is disrupted;
accessing, from said database via said subsystem, said subset of credit account information;
utilizing, at the subsystem, the subset of credit account information to make at least one purchase authorization while said communication to said main rules system is disrupted;
updating, at said database via said subsystem, said subset of credit account information to include said at least one purchase authorization;
determining, at the subsystem, that said communication to said main rules system is operational;
generating, at said subsystem, a reconciliation data file from said updated subset of credit account information of said database; and
providing, from said subsystem after said determining that the communication to the main rules system is operational, said reconciliation data file to the main rules system.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice (e.g. updating credit account information to include purchase authorization, which is mitigating purchase risk) and commercial interaction (e.g. accessing credit account information).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice or commercial interaction, then it falls within the “Certain Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite: a subsystem of a computer system (Claim 1); computer-readable medium, processor, computer system (Claim 8), memory, storage, processor, subsystem memory, subsystem processor, computer system (Claim 15).  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  See Applicant’s specification paras. [0009] and [0064] where the system and computer can have different alternatives, modifications, and equivalents as well as different hardware combinations.  The main rules system may be a computer system in one embodiment (para. [0018]), but if that is just one embodiment, apparently the main rules system may be something else that is not a computer.  Determining that a communication to the main rules system is disrupted and determining that said communication to said main rules system is operational are both claimed and taught at a high level of generality (see paras. [0036] and [0041]).  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 8, and 15 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
ep 2B: NO. The claims do not provide significantly more)  
Dependent claims 3-7, 10-14, 16, and 18-20 further define the abstract idea that is present in their respective independent claims 1, 8, and 15 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 3-7, 10-14, 16, and 18-20 are directed to an abstract idea.  Thus, the claims 1, 3-8, 10-16, and 18-20 are not patent-eligible.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-8, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Patent No. US 10366378 to Han et al. in view of U.S. Pub. No. 2017/0345007 to Matteson et al.
Regarding claims 1 and 8
(claim 1) A method for distributing credit account information, the method comprising:
receiving, at a subsystem of a retailer’s computer system, a subset of credit account information from a main rules system, the subset of credit account information comprising;

Han et al. teaches:
Sending to the risk analysis component (therefore receiving at a subsystem of a retailers computer system) from PPS (payment processing system, main rules system) a subset of risk data (information) based on parameters (rules) including credit card data (therefore subset of credit information)….
“In one implementation, the risk analysis component 223 is configured to selectively cache risk data from the PPS 242, whenever the PPS 242 is communicatively connected to the POS terminal 104. For example, the risk analysis component 223 can query the PPS 242 at periodic or predetermined time intervals. In another implementation, the risk analysis component 223 can query the PPS 242 at random time intervals or whenever it is idle, i.e., not engaged in a transaction. The risk analysis component 223 queries for risk parameters and/or risk data, or a subset of the data residing on PPS 242. The risk analysis component 223, through query, requests the PPS 242 to send a subset of risk data based at least on relevance of the risk parameters or the risk data 221 to the store location. For example, the caching may be based on stored caching rules, such as location of the store. The risk data 221 can also include merchant profile (merchant account information, inventory information, the demographic information, geographic location, bulk of purchase, the time lapsed between successive transaction, total amount earned, and the like) and customer profile (such as customer or merchant events, such as chargebacks (purchase transaction disputes), defaults, delinquencies, fraud, payment objects registered to the customer, device registered to the customer, customer preferences (e.g., uses credit card only), customer transaction history showing all transactions performed to the customer's name or payment object, 

Where credit card has an account…
“…The card payment network 122 forwards the data to the computer system of an issuing bank 124. The issuer 124 is a bank or financial institution that offered a financial account (e.g., credit or debit card account) to the buyer 102A or 102B. The issuer makes a determination as to whether the buyer 102A has the capacity to absorb the relevant charge associated with the payment transaction.” (col. 25, lines 24-29)

“FIG. 10 is a block diagram illustrating embodiments of a payment object reader 1000 configured to allow processing of payment transactions between entities, such as a merchant and a buyer, or a sender and recipient of funds by authorizing transactions initiated by registered devices. In one embodiment, the payment object reader 1000 may serve to aggregate, process, store, search, serve, identify, instruct, generate, match, and/or facilitate interactions with a computer through various technologies, and/or other related data. The payment object reader 1000 may be used to collect data for later retrieval, analysis, and manipulation, which may be facilitated through an internal or external database. For example, the payment object reader 1000 on receiving payment related information may complete the transaction, generate receipt as proof of the transaction, update inventory of the product after the transaction, and obtain data related to the buyer involved in the transaction, such as transaction history, location data, and the like. In some implementations, the components of the payment object reader 1000 can also be found in a buyer device (for example, a mobile phone of a buyer), a merchant device (for example, a point-of-sale terminal for processing payment transactions), a remote, cloud-based entral server such as payment processing system, and a payment beacon to send and receive static or dynamic information, for example, the payment proxy, transaction summary or receipt, either perpetually or on activation. The devices may have fewer or more components than defined here as will be clear by context.” (col. 53, lines 4-32)

Example of CPU (computer processing unit)…
“The CPU 1016 may incorporate various specialized processing units, such as, but not limited to: integrated system (bus) controllers, memory management control units, floating point units, and even specialized processing sub-units like graphics processing units, digital signal processing units, and/or the like. In various embodiments, the processor core may be a low-power/ultra-low 

an account identifier; and 

Example of payment instrument identifiers (account identifiers)…
“Some implementations described herein include techniques and arrangements for managing the risk of fraudulent transactions made by the POS terminal operating in an online mode and applying similar logic in offline mode. In some instances, the PPS provides the POS device with up-to-date encrypted data associated with payment instrument identifiers. The encrypted data can include information associated with transactional data, such as whether an issuing bank or a card payment network (e.g., MasterCard®, VISA®, etc.) associated with the payment instrument has previously declined the payment instrument, customer shopping history (i.e., returning customer, frequency of transactions, amount spent on last transaction, amount spent for all transactions, member of a shopping reward program, etc.), customer information (i.e., name, address, income, etc.), and any other information which may be desirable to the merchant. In some instances, the PPS may send encrypted data in one or more bloom filters with one or more hash functions.” (col. 2, lines 60-67 to col. 3, lines 1-11)

a credit available amount for each account in the subset of credit account information;

Example of pre-authorized limit (credit available)…
“The present subject matter can be described with reference to a financial transaction such as a purchase transaction using a pre-authorized balance, defined as an amount or value which the cardholder has so far used and a pre-authorized limit, defined as the amount or value which the cardholder can use which is “pre-authorized” or does not have to be subject to an on-line authorization request which would seek authorization for the transaction through a payment card system (such as the MasterCard® network) from the issuer bank (i.e. the bank which issued the card). Purchases by the cardholder valued under the difference between the “pre-authorized balance” and the “pre-authorized limit” called the “pre-authorized amount” may take place “offline” (i.e. without the need to go on-line for authorization). The non-volatile memory on the payment device stores the current balance, which represents the current accumulated 

storing, at a database coupled with said subsystem, said subset of credit account information;

Example of stores current balance, pre-authorized limit, account number associated with the account…
“The present subject matter can be described with reference to a financial transaction such as a purchase transaction using a pre-authorized balance, defined as an amount or value which the cardholder has so far used and a pre-authorized limit, defined as the amount or value which the cardholder can use which is “pre-authorized” or does not have to be subject to an on-line authorization request which would seek authorization for the transaction through a payment card system (such as the MasterCard® network) from the issuer bank (i.e. the bank which issued the card). Purchases by the cardholder valued under the difference between the “pre-authorized balance” and the “pre-authorized limit” called the “pre-authorized amount” may take place “offline” (i.e. without the need to go on-line for authorization). The non-volatile memory on the payment device stores the current balance, which represents the current accumulated value of transactions authorized and a pre-authorized limit, which represents the ceiling that the balance may not exceed and an account number associated with the account.” (col. 11, lines 21-40)

determining, at the subsystem, that a communication to the main rules system is disrupted;

Detects (determining) at the POS terminal and PPS (Payment Processing System, example of main rules system) whether there is a  connection (communication disrupted)…
“The following paragraphs now describe the process of authentication and authorization of the offline transactions based on security features embedded in the chip of the payment object 116 augmented by additional risk models applied within the POS terminal 104 and/or payment object reader 110. To this end, when the buyer approaches a store with a payment object, such as a credit card, the payment object reader 110 first detects whether there is a connection established between the POS terminal 104 and the PPS 114 or any other entity through a long range communication network, such as the Internet. If yes, that is if the POS terminal and the payment object reader 110 are connected, the transactions are processed in an online mode. The buyer 102A dips his or her payment object 116 into the payment object reader 110. The payment object reader 110 obtains card information from the payment object 116, optionally including a PIN entered by the customer. The payment object reader 104 packages the information, applies encryption keys and sends it to the PPS 114 through the POS terminal 104. The PPS 114 after analysis sends the 120, 122 and 124. The issuer, for example, determines whether or not to approve the transaction and accordingly instructs the PPS 114, which then lets the customer know through the POS terminal 104.” (col. 21, lines 36-60)

Example of POS working in both online and offline modes to process payments…
“The POS terminal 104 can be an electronic cash register that is connected to a payment object reader 110 capable of accepting a variety of payment instruments, such as credit cards, debit card, gift cards, near-field communication (NFC) based payment instruments, and the like. The POS terminal 104 can be connected to a central processing server, hereinafter referred to as the payment processing system (PPS) 114, to obtain inventory of available products and services and risk parameters. The POS terminal 104 can work in both online and offline modes to allow the merchant 103 to both access the inventory and provisionally process payments whether or not the communication network between the PPS 114 is established or not. While the embodiments described hereinafter focus on the offline implementation, the description can be extended into online mode as well.” (col. 14, lines 45-60)


accessing, from said database via said subsystem, said subset of credit account information;

Access risk data and risk parameters cached (stored in a database) at an earlier time…
“Going back to the example scenario, once the POS terminal 104 determine the transaction to be an offline transaction and receive approval from the chip, the POS terminal 104 accesses the risk data and risk parameters cached at an earlier time instant. Based on the cached data, the POS terminal 104 determines whether there are any wireless devices in the range of the reader 110. If the customer is a frequent visitor to the store, it is likely that the POS terminal 104 has cached the device fingerprints from the PPS 114 to the POS terminal 104 at a time instant when the POS system 101 was online with respect to the PPS 114.” (col. 23, lines 9-20)

utilizing, at the subsystem, the subset of credit account information to make at least one purchase authorization while said communication to said main rules system is disrupted:

Apply (utilizing) at the POS and reader (subsystem) the risk models (subset of credit account information) to determine whether transaction can be processed or not (authorization decision)…
“For example, if the chip declines the transaction, the POS terminal 104 and the payment object reader 110 can apply embedded risk models (described later) to determine whether or not the transaction can be processed as a 

updating, at said database via said subsystem, said subset of credit account information to include said at least one purchase authorization;

Receiving authorization and generates fund transfer request to be fulfilled at a later time, when payment is processed (therefore cache is updated)… 
“However, on receiving authorization or contemporaneous to the authorization step, the POS terminal 104 or the payment processing system 114 on behalf of the merchant, generates a fund transfer request for the amount of product or service requested by the merchant 103 and approves the transaction to be “fulfilled” at a later time when the POS terminal establishes contact with the PPS 114. At that time, the POS terminal 104 sends the transaction data of the offline transaction along with a note of approval to a computer system 114 of a payment processing service, i.e., “PPS 114” via a communications network 118. The PPS 114 can be a cloud computing environment, a virtualized computing environment, a computer cluster, or any combination thereof. The PPS 114 can analyze the fund transfer request based on a plurality of rules stored in a knowledge database (not shown) before sending the fund transfer request to a computer system 120 of the PPS' acquirer or merchant's acquirer (hereinafter “acquirer 120”). For example, one of the rules in the knowledge base may be determining whether the request was authorized based on device fingerprinting as authentication in the offline mode. In one implementation, the acquirer 120 is a bank or financial institution that processes payments (e.g., credit or debit card payments) and may assume risk on behalf of a merchant 103 or a plurality of merchants 103 aggregated by and represented under PPS 114. The acquirer 120 sends the fund transfer request to the computer system 122 of a card payment network (e.g., Visa, MasterCard, Discover or American Express) (hereinafter “card payment network 122”) to determine whether the transaction is authorized or deficient in any other way. In some implementations, PPS 114 may serve as an acquirer and connect directly with the card payment network 122. The card payment network 122 forwards the data to the computer system of an issuing bank 124. The issuer 124 is a bank or financial institution that offered a financial account (e.g., credit or debit card account) to the buyer 102A or 102B. The issuer makes a determination as to whether the buyer 102A has the capacity to absorb the relevant charge associated with the payment transaction.” (col. 24, lines 57-67 to col. 25, lines 1-29)

A payment application executing on the POS terminal can obtain risk parameters from the PPS when online. The risk parameters can be stored either on the POS terminal or the card reader or both, say in a distributed manner. The cached risk data relates to, for example, the merchant that is party to the transaction. For example, risk data includes historical transaction data corresponding to transactions performed at the merchant's store location; historical transaction data corresponding to transactions performed at all store locations related to the merchant; historical transaction data corresponding to transactions related to all or specific merchants around the geographical location of transaction; historical transaction data corresponding to the time of the day; historical data corresponding to fraudulent, blacklisted customers (high-risk) or whitelisted (low-risk) customers specific to that merchant or the geographical location or areas surrounding it; historical transaction data corresponding to an average ticket price, and the like.” (col. 4, lines 36-57)

Another example of transaction stored or approved in offline mode and determining whether PPS can cover the transaction and total value of all stored transactions in evaluating risk (therefore updating credit information)…
“In some cases, where multiple transactions are being stored or approved in offline mode, the risk parameters also include a number of stored transactions, a value of the proposed stored transaction, and/or total value of all stored transactions in evaluating risk and determining whether the PPS can cover the transaction. The risk parameters can be compared to maximum and minimum threshold levels.” (col. 4, lines 58-64)

determining, at the subsystem, that said communication to said main rules system is operational;

Example of wait for the terminal to go online (therefore determining that the communication is operational)…
“For example, if the chip declines the transaction, the POS terminal 104 and the payment object reader 110 can apply embedded risk models (described later) to determine whether or not the transaction can be processed as a store-and-forward transaction by the POS system, thus building over chip's existing security model. For example, the POS terminal or the card reader 110 can store the transaction data obtained from the payment object 116 and wait for the POS system 101 to go online and until then the POS terminal batches the chip-declined offline transactions. Once the POS system 101 establishes connection with the issuer, the POS system 101 sends the offline transactions to the issuer for processing, i.e., authorization and authentication, after the actual event of transaction at the merchant location.” (col. 22, lines 44-57)


generating, at said subsystem, a reconciliation data file from said updated subset of credit account information of said database; and

{From Applicant’s disclosure on “reconciliation data file”…

“With reference now to 308 of Figure 3, one embodiment determines that the communication to the main rules system 110 is operational and provides a reconciliation data file to the main rules system 110, which includes at least one business decision to the main rules system 110. In one embodiment, the reconciliation from the subsystem 115 to the main rules system 110 could occur when contact is reestablished, or it could occur on a schedule such as weekly, daily, monthly, or the like, or the reconciliation could be provided during a reconnection after a disconnect has occurred and the subsystem 115 has had to use the distributed rules.” [0041]

Therefore a business decision would be a reconciliation file.}

Decline and authorization and authentication of offline transactions (therefore business decisions, or reconciliation file)…
“For example, if the chip declines the transaction, the POS terminal 104 and the payment object reader 110 can apply embedded risk models (described later) to determine whether or not the transaction can be processed as a store-and-forward transaction by the POS system, thus building over chip's existing security model. For example, the POS terminal or the card reader 110 can store the transaction data obtained from the payment object 116 and wait for the POS system 101 to go online and until then the POS terminal batches the chip-declined offline transactions. Once the POS system 101 establishes connection with the issuer, the POS system 101 sends the offline transactions to the issuer for processing, i.e., authorization and authentication, after the actual event of transaction at the merchant location.” (col. 22, lines 44-57)

providing, from said subsystem after said determining that the communication to the main rules system is operational, said reconciliation data file to the main rules system.

Example of sends (providing) from the POS system (subsystem) to the issuer (example of main rules system) for processing when back online (communication is operational) with the declined (authorization decision)…
“For example, if the chip declines the transaction, the POS terminal 104 and the payment object reader 110 can apply embedded risk models (described later) to determine whether or not the transaction can be processed as a store-and-forward transaction by the POS system, thus building over chip's existing security model. For example, the POS terminal or the card reader 110 can store the transaction data obtained from the payment object 116 and wait for the POS system 101 to go online and until then the POS terminal batches the chip-declined offline transactions. Once the POS system 101 establishes connection with the issuer, the POS system 101 sends the offline transactions to the issuer for processing, i.e., authorization and authentication, after the actual event of transaction at the merchant location.” (col. 22, lines 44-57)

Another example of corroborates (reconciles) a profile (data file) for granted authorization (authorization decision)…
“In yet other cases, the PPS or the POS terminal 104 establishes separate communication channels with the buyer devices. The POS terminal 104 then obtains the device characteristic corresponding to the detected buyer devices. Then the POS terminal generates a second profile or device signature of the buyer device based at least in part on the obtained device characteristic from the POS terminal and the received payment object. It then transmits the second profile of the communication device to a payment processing system communicatively coupled to the POS terminal, or directly to the reader. The PPS 242 then corroborates whether the profile from the payment object reader is more accurate than the second profile from the POS terminal. Accordingly, in some implementations, if the second profile more accurately points to a device, the PPS 242 recalibrates the previously granted authorization.” (col. 33, lines 1-16)

See Reconcile below.

Reconcile
Han et al. teaches corroborates and authorization.  They do not literally use the word reconciliation.

Matteson et al. also in the business of reconciliation teaches:
Communication (providing) of cleared transaction (reconciliation of financial data, which would be a data file) between the parties, including merchant and issuer (main rules system)…
“After a transaction is captured, the transaction is cleared and settled between merchant 124, acquirer 126, and issuer 130. Clearing refers to the communication of financial data for reconciliation purposes between the parties. Settlement refers to the transfer of funds between the merchant's account, acquirer 126, and issuer 130 related to the transaction.” [0043]  Inherent with providing settlement to an issuer is communicating with the issuer. 

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of Han et al. the ability to provide financial data for reconciliation purposes (reconciliation file) as taught by Matteson since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Matteson who teaches the need to clear (reconcile) transactions between parties, where parties include issuers.  Han et al. benefits by clearing transactions between parties as this allows for settlement (payment) of accounts between the parties.

Regarding claims 6 and 13
(claim 6) The method of Claim 1, wherein receiving the subset of credit account information further comprises:
receiving the subset of credit account information in an encrypted format.

Han et al. teaches:
Example of offline mode and encrypted data with payment account identifiers and credit cards…
“Some implementations described herein include techniques and arrangements for managing the risk of fraudulent transactions made by the POS terminal operating in an online mode and applying similar logic in offline mode. In some instances, the PPS provides the POS device with up-to-date encrypted data associated with payment instrument identifiers. The encrypted data can include information associated with transactional data, such as whether an issuing bank or a card payment network (e.g., MasterCard®, VISA®, etc.) associated with the payment instrument has previously declined the payment instrument, customer shopping history (i.e., returning customer, frequency of transactions, amount spent on last transaction, amount spent for all transactions, member of a shopping reward program, etc.), customer information (i.e., name, address, income, etc.), and any other information which may be desirable to the merchant. In some instances, the PPS may send encrypted data in one or more bloom filters with one or more hash functions.” (col. 2, lines 60-67 to col. 3, lines 1-11)

Regarding claims 7 and 14
(claim 7) The method of Claim 6, further comprising:
receiving the subset of credit account information at a proprietary device communicatively coupled with said subsystem, wherein any data stored on said proprietary device is inaccessible by any other electronic device at said subsystem.

Han et al. teaches:
Payment reader and isolated environment…
“The Payment object reader 1000 may be associated with a secure enclave unit (not shown) that may represent any logic, circuitry, hardware, or other structures for creating and maintaining a secured, protected, or isolated environment, in which an application or other software may run, execute, be loaded, or otherwise be present an information processing system. The secure enclave unit may further include encryption unit (not shown), which may include any logic, circuitry, or other hardware to execute any one or more encryption Inherent with isolated environment is inaccessible by other electronic devices.


Claims 3, 5, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the combined references in section (6) above in further view of Pub. No. US 2006/0036879 to Wahler et al. and in further view of Pub. No. US 2016/0314449 to Shmilovitz.
Regarding claims 3 and 10
(claim 3) The method of Claim 1, further comprising:
activating a failsafe if the communication to the main rules system is disrupted for a predefined period; and
[No Patentable Weight is given to contingent language of “if the communication is disrupted…” as it may not be disrupted.]

	See Failsafe and Predetermined Period below.

declining any transaction requests once the failsafe has been activated.
[No Patentable Weight is given to contingent language of “if the communication is disrupted…” as it may not be disrupted.]

Han et al. teaches:
Example of communication issue and terminal does not receive a response (failsafe activated) and transaction is declined….
“As described above, deferred authorization occurs when an online authorization request is submitted to the issuer for authorization after the card has left the terminal. This can occur for an EMV transaction when the terminal requests an Authorization Request Cryptogram (ARQC) at the first Gen AC and the initial attempt to authorize the transaction cannot be completed due to a communication issue. The terminal does not receive a response to the online authorization request from the issuer, and the terminal and card resolve in an offline decline. Later, the merchant sends the authorization request to the issuer seeking a decision (approval or decline). When submitting the authorization request, the POS terminal includes all standard EMV data (i.e., Field 55 data/DE 55, ARQC) in the deferred authorization request.” (col. 22, lines 30-43)

See Failsafe and Predetermined Period below.

Failsafe
The combined references teach main rules.  They also teach disrupted.  They do not teach determining disrupted after a pre-defined time period and failsafe.  

Wahler et al. in the business of rules teaches:
Processing unit fails to communicate with the monitoring device within a predetermined period of time…
“Various embodiments of a system and method are disclosed for determining whether a monitoring device (e.g., a slave device) should enter a failsafe mode of operation. In one embodiment, the monitoring device may be configured to perform a plurality of monitoring functions. For example, the monitoring device may comprise a watchdog timer configured to monitor communications between the processing unit (e.g., a host processor) and the monitoring device. The watchdog timer may cause the monitoring device to enter a failsafe mode of operation if the processing unit fails to communicate with the monitoring device within a predetermined period of time.” [0007]

Enter failsafe mode by monitoring communication and fail to access within predetermined amount of time causes failsafe mode…
“In one embodiment, the watchdog timer may be configured to monitor communications from the processing unit to a status unit of the monitoring device. Each time the processing unit accesses the status unit, the watchdog timer is reset to begin counting down a predetermined period of time. However, if the processing unit fails to access the status unit of the monitoring device within the predetermined amount of time, the watchdog timer may cause the monitoring device to enter the failsafe mode of operation.” [0008]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to activate failsafe communication as taught by Wahler et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Wahler et al. who teaches that computers can  enter a failsafe mode when units fail to communicate to prevent damage within a predetermined period of time.  The combined references benefit as their system can also be disrupted and a stand-in computer can be used to continue processing transactions.  The combined references benefit financially by allowing transactions to proceed.

Predefined Period below.
The combined references teach communication failure.  They also teach authorization during such time and failsafe mode.  They do not teach allowing transactions for a period of time then denying transactions.

Shmilovitz also in the business of offline transactions teaches:

“The use of electronic devices in transactions has increased astronomically in relatively recent history. In particular, electronic point of sale (POS) terminals have been introduced in a variety of locations, such as grocery stores, gas stations and the like. Many of these POS terminals are self service, while others are terminals manned by store personnel. Although the POS terminals usually have a network connection that provides authorization for an electronic transaction, in some cases, the POS terminal is unable to obtain authorization. In such cases, authorization may be granted using personal information of the customer or by the employee. However, at present there is no way for a merchant to know in real-time how many offline transactions and/or time-out reversals are occurring, which may indicate an issue in software, network connectivity or fraud to be addressed immediately.” [0002]

Offline transaction statistics…
“It would be therefore desirable to capture and alert for offline transaction statistics in real-time.” [0003]

Approved transactions over a predetermined time period and predetermined threshold reached…
“In one example of a method of transactions alerting, at least one of offline approved transactions or time-out reversals associated with a particular store are detected over a predetermined time period. Whether the at least one of offline approved transactions or time-out reversals associated with the particular store over the predetermined time period has reached a predetermined threshold may next be determined. In response to determining that the at least one of offline approved transactions or time-out reversals associated with the particular store over the predetermined time period has reached the predetermined threshold, an electronic alert may be transmitted. The electronic alert may indicate that the at least one of offline approved transactions or time-out reversals associated with the particular store over the predetermined time period has reached the predetermined threshold.” [0005]

Trigger response at POS based on threshold reached which limits any transaction from occurring on the POS terminal when the threshold is reached…
once the threshold has been reached an electronic alert or notification may be transmitted. The alert or notification may be transmitted by the local or remote storage device that stores the offline transaction and time-out reversal information, or from a separate device in communication with the local or remote storage device. In different embodiments, the alert or notification may be transmitted to a predetermined target or targets such as a predetermined individual or group of individuals, depending on which threshold has been exceeded. For example, the alert or notification may be transmitted a technician responsible for connectivity issues, a software engineer responsible for taking care of software bugs (either or both of which can be employees of the store or employees of a different company) or a store employee such as a manager. The target may receive an alert message on a computer or mobile device via an email, SMS, EMS, MMS, dedicated application, or automated phone call. The alert or notification may include the information used by the target to take action, such as the type of threshold, issue causing the alert (e.g., store-related network issue or individual POS issue), location and time. In addition, the alert or notification may be transmitted to the POS terminal to trigger an automated (or manual) response in the POS terminal. The POS terminal response may include audio, visual and/or tactile feedback indicating that the POS terminal has reached the POS threshold. The feedback may be individualized for threshold level and/or type (offline approved transactions or time-out reversals). Alternatively, the determination that the threshold has been reached may trigger the response in the POS terminal. The response may be to limit either offline transactions or any transaction from occurring on the POS terminal, at least without further supervision. The alert or notification may be updated as time passes to indicate a change in, or persistence of, the issue. Different thresholds may be set with escalating effects. For example, as the number of offline transactions and/or time-out reversals increases, the frequency, language or other escalation (e.g., coloring) of the alert or notification may increase. In addition, other parties may be alerted so that, for example, the assistant manager is first alerted and then both the assistant manager and manager are alerted. In other embodiments, a simple counter or dashboard of offline transaction and/or time-out reversal for different POS terminals and stores may be provided to an authorized party. This permits real-time or near real time realization of statistics related to offline transactions and/or time-out reversals.” [0039]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to set a predetermined time period for approving and then denying transactions as taught by Shmilovitz since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Shmilovitz who teaches the alerting merchants of offline transactions and mitigating potential fraud.

Regarding claims 5 and 12
(claim 5) The method of Claim 1, further comprising:
automatically determining that the communication to the main rules system is disrupted after a pre-defined time period has tolled without obtaining contact with the main rules system.

The combined references teach main rules.  They also teach disrupted.  They do not teach determining disrupted after a pre-defined time period.  

Wahler et al. in the business of rules teaches:
Processing unit fails to communicate with the monitoring device within a predetermined period of time…
“Various embodiments of a system and method are disclosed for determining whether a monitoring device (e.g., a slave device) should enter a failsafe mode of operation. In one embodiment, the monitoring device may be configured to perform a plurality of monitoring functions. For example, the monitoring device may comprise a watchdog timer configured to monitor communications between the processing unit (e.g., a host processor) and the monitoring device. The watchdog timer may cause the monitoring device to enter a failsafe mode of operation if the processing unit fails to communicate with the monitoring device within a predetermined period of time.” [0007]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to activate failsafe communication as taught by Wahler et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Wahler et al. who teaches that computers can  enter a failsafe mode when units fail to communicate to prevent damage within a predetermined period of time.  The combined references benefit as their system can also be disrupted and a stand-in computer can be used to continue processing transactions.  The combined references benefit financially by allowing transactions to proceed.

Predefined Period below.
The combined references teach communication failure.  They also teach authorization during such time and failsafe mode.  They do not teach allowing transactions for a period of time then denying transactions.

Shmilovitz also in the business of offline transactions teaches:

“The use of electronic devices in transactions has increased astronomically in relatively recent history. In particular, electronic point of sale (POS) terminals have been introduced in a variety of locations, such as grocery stores, gas stations and the like. Many of these POS terminals are self service, while others are terminals manned by store personnel. Although the POS terminals usually have a network connection that provides authorization for an electronic transaction, in some cases, the POS terminal is unable to obtain authorization. In such cases, authorization may be granted using personal information of the customer or by the employee. However, at present there is no way for a merchant to know in real-time how many offline transactions and/or time-out reversals are occurring, which may indicate an issue in software, network connectivity or fraud to be addressed immediately.” [0002]

Offline transaction statistics…
“It would be therefore desirable to capture and alert for offline transaction statistics in real-time.” [0003]

Approved transactions over a predetermined time period and predetermined threshold reached…
“In one example of a method of transactions alerting, at least one of offline approved transactions or time-out reversals associated with a particular store are detected over a predetermined time period. Whether the at least one of offline approved transactions or time-out reversals associated with the particular store over the predetermined time period has reached a predetermined threshold may next be determined. In response to determining that the at least one of offline approved transactions or time-out reversals associated with the particular store over the predetermined time period has reached the predetermined threshold, an electronic alert may be transmitted. The electronic alert may indicate that the at least one of offline approved transactions or time-out reversals associated with the particular store over the predetermined time period has reached the predetermined threshold.” [0005]

Trigger response at POS based on threshold reached which limits any transaction from occurring on the POS terminal when the threshold is reached…
once the threshold has been reached an electronic alert or notification may be transmitted. The alert or notification may be transmitted by the local or remote storage device that stores the offline transaction and time-out reversal information, or from a separate device in communication with the local or remote storage device. In different embodiments, the alert or notification may be transmitted to a predetermined target or targets such as a predetermined individual or group of individuals, depending on which threshold has been exceeded. For example, the alert or notification may be transmitted a technician responsible for connectivity issues, a software engineer responsible for taking care of software bugs (either or both of which can be employees of the store or employees of a different company) or a store employee such as a manager. The target may receive an alert message on a computer or mobile device via an email, SMS, EMS, MMS, dedicated application, or automated phone call. The alert or notification may include the information used by the target to take action, such as the type of threshold, issue causing the alert (e.g., store-related network issue or individual POS issue), location and time. In addition, the alert or notification may be transmitted to the POS terminal to trigger an automated (or manual) response in the POS terminal. The POS terminal response may include audio, visual and/or tactile feedback indicating that the POS terminal has reached the POS threshold. The feedback may be individualized for threshold level and/or type (offline approved transactions or time-out reversals). Alternatively, the determination that the threshold has been reached may trigger the response in the POS terminal. The response may be to limit either offline transactions or any transaction from occurring on the POS terminal, at least without further supervision. The alert or notification may be updated as time passes to indicate a change in, or persistence of, the issue. Different thresholds may be set with escalating effects. For example, as the number of offline transactions and/or time-out reversals increases, the frequency, language or other escalation (e.g., coloring) of the alert or notification may increase. In addition, other parties may be alerted so that, for example, the assistant manager is first alerted and then both the assistant manager and manager are alerted. In other embodiments, a simple counter or dashboard of offline transaction and/or time-out reversal for different POS terminals and stores may be provided to an authorized party. This permits real-time or near real time realization of statistics related to offline transactions and/or time-out reversals.” [0039]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to set a predetermined time period for approving and then denying transactions as taught by Shmilovitz since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Shmilovitz who teaches the alerting merchants of offline transactions and mitigating potential fraud.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the combined references in section (6) above in further view of Pub. No. US 2019/0026737 to McLaughlin et al. 
Regarding claims 4 and 11
(claim 4) The method of Claim 1, further comprising:
automatically determining that the communication to the main rules system is disrupted after a pre-defined number of failed attempts to contact the main rules system.

Han et al. teaches:
Set the number (pre-defined number) of offline transactions (failed attempts to contact main rules system)…
“The payment object 116 has embedded thereto risk parameters to apply if the transaction is being performed offline. The risk parameters include floor limit, random transaction selection value, and velocity checking, and risk data includes values corresponding to the risk parameters. For example, the card issuer may set the transaction floor limit to be $1000 in the integrated circuit, which prevents the terminal to authorize the transaction exceeding $1000. In another example, the issuer may set the number of offline transactions to 3 a day, which prevents the card terminal to authorize a fourth offline transaction in a day. The payment object 116 applies logic based on one or more of the risk parameters to determine whether or not to approve a transaction in offline mode and/or forward the transaction to online mode. If the offline transaction is approved by the chip 116, the POS terminal 104 and the reader 110 collectively analyze additional risk parameters to determine whether or not the transaction should be approved.” (col. 15, lines 62-67 to col. 16, lines 1-13)

The combined references teach disruption.  They do not teach pre-defined number of failed attempts.

McClaughlin et al. teaches:
Predetermined number of attempts and connection failure…
“At step 610, when the merchant processor has made a predetermined number of attempts to reach the acquirer processor (e.g., as confirmed by comparing the value of the attempt counter to the predetermined number of attempts), the merchant processor records a connection failure, indicating that a message was not responded to by the acquirer processor. This connection failure could include information 

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to have a pre-defined number of attempts as taught by McClaughlin et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by McClaughlin et al. who teaches the need to keep track of connection attempts and failures.  

Claims 15, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Patent No. US 10366378 to Han et al. in view of U.S. Pub. No. 2017/0345007 to Matteson et al. and in further view of Pub. No. US 2006/0036879 to Wahler et al. and in further view of Pub. No. US 2016/0314449 to Shmilovitz.
Regarding claim 15
A system comprising: 

a main rules system comprising: 

a memory; 

Han et al. teaches:
Fig. 7, ref. 716 and memory…


    PNG
    media_image1.png
    358
    449
    media_image1.png
    Greyscale


a communications capability; 

Fig. 7, ref. 724 and networks for communication capability.

a storage, to store a set of credit account information; and 

Fig. 7, ref. 723 and Merchant Profile with transaction and customer information (store credit information).

Which would include account information of users (therefor credit account information)…
“The POS component 1068 may allow and enable the payment object reader 700 to accept payment object data, e.g., from the credit card or NFC based payment methods, and process or transfer the transaction data to an external server, such as a payment processing system and financial network system, to obtain financial account information of users to fulfill a transaction. The location component(s) 1070 tracks the user's mobile device and the merchant point of sale device to push information based on proximity through for example, short-range communication networks, such as Bluetooth, BLE, and NFC technologies. The API component 1071 allows and enables the payment object reader 1000 to create APIs for functionalities such as determining which protocols or ports are available in proximate devices, which devices are proximate, for creating receipts, associating rewards, recording loyalty points, etc.” (col. 67, lines 36-51)

one or more processors to: 

	Fig. 7, ref. 716 and processors.


	
Sending to the risk analysis component (therefore receiving at a subsystem of a retailers computer system) from PPS (payment processing system, main rules system) a subset of risk data (information) based on parameters (rules) including credit card data (therefore subset of credit information)….
“In one implementation, the risk analysis component 223 is configured to selectively cache risk data from the PPS 242, whenever the PPS 242 is communicatively connected to the POS terminal 104. For example, the risk analysis component 223 can query the PPS 242 at periodic or predetermined time intervals. In another implementation, the risk analysis component 223 can query the PPS 242 at random time intervals or whenever it is idle, i.e., not engaged in a transaction. The risk analysis component 223 queries for risk parameters and/or risk data, or a subset of the data residing on PPS 242. The risk analysis component 223, through query, requests the PPS 242 to send a subset of risk data based at least on relevance of the risk parameters or the risk data 221 to the store location. For example, the caching may be based on stored caching rules, such as location of the store. The risk data 221 can also include merchant profile (merchant account information, inventory information, the demographic information, geographic location, bulk of purchase, the time lapsed between successive transaction, total amount earned, and the like) and customer profile (such as customer or merchant events, such as chargebacks (purchase transaction disputes), defaults, delinquencies, fraud, payment objects registered to the customer, device registered to the customer, customer preferences (e.g., uses credit card only), customer transaction history showing all transactions performed to the customer's name or payment object, and so on). The profile captures transaction history of the buyer and is representative of the buyer's purchase behavior (e.g., frequency) and interests. For example, if the buyer is a heavy purchaser of consumer electronics and sports accessories, categories “sports good” and “consumer electronics” may be assigned to the buyer. The buyer profile can also include buyer identifier associated with contactless payments, such as Apple Pay® or Google Wallet®. Such buyer identifiers may be sent to a buyer's phone after he or she registers for such options of contactless payments.” (col. 26, lines 32-67)

distribute the subset of credit account information to at least one subsystem of a retailer’s computer system; and 

Selectively cache (distribute the subset of information) to POS terminal (retailer computer system)…
“In one implementation, the risk analysis component 223 is configured to selectively cache risk data from the PPS 242, whenever the PPS 242 is communicatively connected to the POS terminal 104. For example, the risk analysis component 223 can query the PPS 242 at periodic or predetermined The risk data 221 can also include merchant profile (merchant account information, inventory information, the demographic information, geographic location, bulk of purchase, the time lapsed between successive transaction, total amount earned, and the like) and customer profile (such as customer or merchant events, such as chargebacks (purchase transaction disputes), defaults, delinquencies, fraud, payment objects registered to the customer, device registered to the customer, customer preferences (e.g., uses credit card only), customer transaction history showing all transactions performed to the customer's name or payment object, and so on). The profile captures transaction history of the buyer and is representative of the buyer's purchase behavior (e.g., frequency) and interests. For example, if the buyer is a heavy purchaser of consumer electronics and sports accessories, categories “sports good” and “consumer electronics” may be assigned to the buyer. The buyer profile can also include buyer identifier associated with contactless payments, such as Apple Pay® or Google Wallet®. Such buyer identifiers may be sent to a buyer's phone after he or she registers for such options of contactless payments.” (col. 26, lines 32-67)

Where information required for processing a payment includes account and card number information…
“The payment object reader 110 also extracts relevant payment transaction data, i.e., information required for processing payment transactions, including, but not limited to, debit account information, credit cardholders name, credit card number, expiration date and card verification value (CVV), digital permanent account number (PAN), etc. The payment object reader 110 encrypts the payment transaction data to use for processing the transactions if the offline transaction is approved or authorized by the payment object 116 based on the risk parameters residing on the chip and the POS terminal and/or the reader.” (col. 16, lines 42-52)

said at least one subsystem of a retailer’s computer system, said at least one subsystem comprising: 
a subsystem memory to store said subset of credit account information; and 

Example of Fig. 10 and merchant device or POS terminal…
“FIG. 10 is a block diagram illustrating embodiments of a payment object reader 1000 configured to allow processing of payment transactions between entities, such as a merchant and a buyer, or a sender and recipient of funds by authorizing transactions initiated by registered devices. In one embodiment, the the components of the payment object reader 1000 can also be found in a buyer device (for example, a mobile phone of a buyer), a merchant device (for example, a point-of-sale terminal for processing payment transactions), a remote, cloud-based entral server such as payment processing system, and a payment beacon to send and receive static or dynamic information, for example, the payment proxy, transaction summary or receipt, either perpetually or on activation. The devices may have fewer or more components than defined here as will be clear by context.” (col. 53, lines 4-32)

Fig. 10, ref. 1030 teaches example of storage and database…


    PNG
    media_image2.png
    278
    297
    media_image2.png
    Greyscale


one or more subsystem processors to: 

Fig. 10, refs. 1016 and 1028 teaches example of CPU and processor…


    PNG
    media_image3.png
    139
    241
    media_image3.png
    Greyscale



access, from said subsystem memory, the subset of credit account information received from the main rules system; 

Access risk data and risk parameters cached (stored in a database) at an earlier time…
“Going back to the example scenario, once the POS terminal 104 determine the transaction to be an offline transaction and receive approval from the chip, the POS terminal 104 accesses the risk data and risk parameters cached at an earlier time instant. Based on the cached data, the POS terminal 104 determines whether there are any wireless devices in the range of the reader 110. If the customer is a frequent visitor to the store, it is likely that the POS terminal 104 has cached the device fingerprints from the PPS 114 to the POS terminal 104 at a time instant when the POS system 101 was online with respect to the PPS 114.” (col. 23, lines 9-20)

determine that a communication to the main rules system is disrupted; 

Detects (determining) at the POS terminal and PPS (Payment Processing System, example of main rules system) whether there is a  connection (communication disrupted)…
“The following paragraphs now describe the process of authentication and authorization of the offline transactions based on security features embedded in the chip of the payment object 116 augmented by additional risk models applied within the POS terminal 104 and/or payment object reader 110. To this end, when the buyer approaches a store with a payment object, such as a credit card, the payment object reader 110 first detects whether there is a connection established between the POS terminal 104 and the PPS 114 or any other entity through a long range communication network, such as the Internet. If yes, that is if the POS terminal and the payment object reader 110 are connected, the transactions are processed in an online mode. The buyer 102A dips his or her payment object 116 into the payment object reader 110. The payment object reader 110 obtains card information from the payment object 116, optionally including a PIN entered by the customer. The payment object reader 104 packages the information, applies encryption keys and sends it to the PPS 114 through the POS terminal 104. The PPS 114 after analysis sends the decrypted information to the payment networks, such as 120, 122 and 124. The issuer, for example, determines whether or not to approve the transaction and 114, which then lets the customer know through the POS terminal 104.” (col. 21, lines 36-60)

Example of POS working in both online and offline modes to process payments…
“The POS terminal 104 can be an electronic cash register that is connected to a payment object reader 110 capable of accepting a variety of payment instruments, such as credit cards, debit card, gift cards, near-field communication (NFC) based payment instruments, and the like. The POS terminal 104 can be connected to a central processing server, hereinafter referred to as the payment processing system (PPS) 114, to obtain inventory of available products and services and risk parameters. The POS terminal 104 can work in both online and offline modes to allow the merchant 103 to both access the inventory and provisionally process payments whether or not the communication network between the PPS 114 is established or not. While the embodiments described hereinafter focus on the offline implementation, the description can be extended into online mode as well.” (col. 14, lines 45-60)

utilize the subset of credit account information to make at least one purchase authorization while said communication to said main rules system is disrupted;

Apply (utilizing) at the POS and reader (subsystem) the risk models (subset of credit account information) to determine whether transaction can be processed or not (authorization decision)…
“For example, if the chip declines the transaction, the POS terminal 104 and the payment object reader 110 can apply embedded risk models (described later) to determine whether or not the transaction can be processed as a store-and-forward transaction by the POS system, thus building over chip's existing security model. For example, the POS terminal or the card reader 110 can store the transaction data obtained from the payment object 116 and wait for the POS system 101 to go online and until then the POS terminal batches the chip-declined offline transactions. Once the POS system 101 establishes connection with the issuer, the POS system 101 sends the offline transactions to the issuer for processing, i.e., authorization and authentication, after the actual event of transaction at the merchant location.” (col. 22, lines 44-57)

update, at said subsystem memory, said subset of credit account information to include said at least one purchase authorization; 

Receiving authorization and generates fund transfer request to be fulfilled at a later time, when payment is processed (therefore cache is updated)… 
“However, on receiving authorization or contemporaneous to the authorization step, the POS terminal 104 or the payment processing system 114 on behalf of the merchant, generates a fund transfer request for the amount of product or service requested by the merchant 103 and approves the transaction to be “fulfilled” at a later time when the POS terminal establishes contact with the PPS 114. At that time, the POS terminal 104 sends the transaction data of the offline transaction along with a note of approval to a computer system 114 of a payment processing service, i.e., “PPS 114” via a communications network 118. The PPS 114 can be a cloud computing environment, a virtualized computing environment, a computer cluster, or any combination thereof. The PPS 114 can analyze the fund transfer request based on a plurality of rules stored in a knowledge database (not shown) before sending the fund transfer request to a computer system 120 of the PPS' acquirer or merchant's acquirer (hereinafter “acquirer 120”). For example, one of the rules in the knowledge base may be determining whether the request was authorized based on device fingerprinting as authentication in the offline mode. In one implementation, the acquirer 120 is a bank or financial institution that processes payments (e.g., credit or debit card payments) and may assume risk on behalf of a merchant 103 or a plurality of merchants 103 aggregated by and represented under PPS 114. The acquirer 120 sends the fund transfer request to the computer system 122 of a card payment network (e.g., Visa, MasterCard, Discover or American Express) (hereinafter “card payment network 122”) to determine whether the transaction is authorized or deficient in any other way. In some implementations, PPS 114 may serve as an acquirer and connect directly with the card payment network 122. The card payment network 122 forwards the data to the computer system of an issuing bank 124. The issuer 124 is a bank or financial institution that offered a financial account (e.g., credit or debit card account) to the buyer 102A or 102B. The issuer makes a determination as to whether the buyer 102A has the capacity to absorb the relevant charge associated with the payment transaction.” (col. 24, lines 57-67 to col. 25, lines 1-29)

“The risk parameters also include a cached copy of risk data obtained from the payment processing system (PPS). The risk data can be corresponding to the merchant, the buyer, the location of the store, and so on. A payment application executing on the POS terminal can obtain risk parameters from the PPS when online. The risk parameters can be stored either on the POS terminal or the card reader or both, say in a distributed manner. The cached risk data relates to, for example, the merchant that is party to the transaction. For example, risk data includes historical transaction data corresponding to transactions performed at the merchant's store location; historical transaction data corresponding to transactions performed at all store locations related to the merchant; historical transaction data corresponding to transactions related to all or specific merchants around the geographical location of transaction; historical transaction data corresponding to the time of the day; historical data corresponding to fraudulent, blacklisted customers (high-risk) or whitelisted (low-risk) customers specific to that merchant or the geographical location or areas surrounding it; historical transaction data corresponding to an average ticket price, and the like.” (col. 4, lines 36-57)

Another example of transaction stored or approved in offline mode and determining whether PPS can cover the transaction and total value of all stored transactions in evaluating risk (therefore updating credit information)…
“In some cases, where multiple transactions are being stored or approved in offline mode, the risk parameters also include a number of stored transactions, a value of the proposed stored transaction, and/or total value of all stored transactions in evaluating risk and determining whether the PPS can cover the transaction. The risk parameters can be compared to maximum and minimum threshold levels.” (col. 4, lines 58-64)

activate a failsafe if the communication to the main rules system is disrupted for a predefined period; 

[No Patentable Weight is given to contingent language of “if the communication is disrupted…” as it may not be disrupted.]

Risk data revised after suitable duration (predefined period)…
“The risk data may be revised to capture any changes in the products/service purchase behavior of the buyer and/or any transaction occurring at the merchant location, neighboring locations, or corresponding to a type of item. In one embodiment, the risk data may be revised periodically after a suitable duration or every time the terminal goes online. In other embodiments, the risk data may be updated in an asynchronous manner, for example, when a transaction involving the merchant or buyer is completed and recorded in the risk data. The risk data is stored on the payment terminal or the reader or both, for example in a distributed or logical manner.” (col. 27, lines 1-12)

See Failsafe below.
	
	See Predefined Period below.

decline any transaction requests once the failsafe has been activated; 

[No Patentable Weight is given to contingent language of “if the communication is disrupted…” as it may not be disrupted.]

Example of decline if communication issue for deferred authorization…
“As described above, deferred authorization occurs when an online authorization request is submitted to the issuer for authorization after the card has left the terminal. This can occur for an EMV transaction when the terminal requests an Authorization Request Cryptogram (ARQC) at the first Gen AC and the initial attempt to authorize the transaction cannot be completed due to a communication issue. The terminal does not receive a response to the online authorization request from the issuer, and the terminal and card resolve in an offline decline. Later, the merchant sends the authorization 

See Failsafe below.

See Predefined Period below.

determine that said communication to said main rules system is operational; 

Example of wait for the terminal to go online (therefore determining that the communication is operational)…
“For example, if the chip declines the transaction, the POS terminal 104 and the payment object reader 110 can apply embedded risk models (described later) to determine whether or not the transaction can be processed as a store-and-forward transaction by the POS system, thus building over chip's existing security model. For example, the POS terminal or the card reader 110 can store the transaction data obtained from the payment object 116 and wait for the POS system 101 to go online and until then the POS terminal batches the chip-declined offline transactions. Once the POS system 101 establishes connection with the issuer, the POS system 101 sends the offline transactions to the issuer for processing, i.e., authorization and authentication, after the actual event of transaction at the merchant location.” (col. 22, lines 44-57)

generate a reconciliation data file from said updated subset of credit account information of said subsystem memory; and 
{From Applicant’s disclosure on “reconciliation data file”…

“With reference now to 308 of Figure 3, one embodiment determines that the communication to the main rules system 110 is operational and provides a reconciliation data file to the main rules system 110, which includes at least one business decision to the main rules system 110. In one embodiment, the reconciliation from the subsystem 115 to the main rules system 110 could occur when contact is reestablished, or it could occur on a schedule such as weekly, daily, monthly, or the like, or the reconciliation could be provided during a reconnection after a disconnect has occurred and the subsystem 115 has had to use the distributed rules.” [0041]

Therefore a business decision would be a reconciliation file.}

Decline and authorization and authentication of offline transactions (therefore business decisions, or reconciliation file)…
“For example, if the chip declines the transaction, the POS terminal 104 and the payment object reader 110 can apply embedded risk models (described later) to determine whether or not the transaction can be processed as a store-and-wait for the POS system 101 to go online and until then the POS terminal batches the chip-declined offline transactions. Once the POS system 101 establishes connection with the issuer, the POS system 101 sends the offline transactions to the issuer for processing, i.e., authorization and authentication, after the actual event of transaction at the merchant location.” (col. 22, lines 44-57)

provide, after said determination that the communication to the main rules system is operational, said reconciliation data file the main rules system.

Example of sends (providing) from the POS system (subsystem) to the issuer (example of main rules system) for processing when back online (communication is operational) with the declined (authorization decision)…
“For example, if the chip declines the transaction, the POS terminal 104 and the payment object reader 110 can apply embedded risk models (described later) to determine whether or not the transaction can be processed as a store-and-forward transaction by the POS system, thus building over chip's existing security model. For example, the POS terminal or the card reader 110 can store the transaction data obtained from the payment object 116 and wait for the POS system 101 to go online and until then the POS terminal batches the chip-declined offline transactions. Once the POS system 101 establishes connection with the issuer, the POS system 101 sends the offline transactions to the issuer for processing, i.e., authorization and authentication, after the actual event of transaction at the merchant location.” (col. 22, lines 44-57)

Another example of corroborates (reconciles) a profile (data file) for granted authorization (authorization decision)…
“In yet other cases, the PPS or the POS terminal 104 establishes separate communication channels with the buyer devices. The POS terminal 104 then obtains the device characteristic corresponding to the detected buyer devices. Then the POS terminal generates a second profile or device signature of the buyer device based at least in part on the obtained device characteristic from the POS terminal and the received payment object. It then transmits the second profile of the communication device to a payment processing system communicatively coupled to the POS terminal, or directly to the reader. The PPS 242 then corroborates whether the profile from the payment object reader is more accurate than the second profile from the POS terminal. Accordingly, in some implementations, if the second profile more accurately points to a device, the PPS 242 recalibrates the previously granted authorization.” (col. 33, lines 1-16)

See Reconcile below.

Reconcile
Han et al. teaches corroborates and authorization.  They do not literally use the word reconciliation.

Matteson et al. also in the business of reconciliation teaches:
Communication (providing) of cleared transaction (reconciliation of financial data, which would be a data file) between the parties, including merchant and issuer (main rules system)…
“After a transaction is captured, the transaction is cleared and settled between merchant 124, acquirer 126, and issuer 130. Clearing refers to the communication of financial data for reconciliation purposes between the parties. Settlement refers to the transfer of funds between the merchant's account, acquirer 126, and issuer 130 related to the transaction.” [0043]  Inherent with providing settlement to an issuer is communicating with the issuer. 

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of Han et al. the ability to provide financial data for reconciliation purposes (reconciliation file) as taught by Matteson since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Matteson who teaches the need to clear (reconcile) transactions between parties, where parties include issuers.  Han et al. benefits by clearing transactions between parties as this allows for settlement (payment) of accounts between the parties.

Failsafe
The combined references teach main rules.  They also teach disrupted.  They do not teach determining disrupted after a pre-defined time period and failsafe.  

Wahler et al. in the business of rules teaches:
Processing unit fails to communicate with the monitoring device within a predetermined period of time…
“Various embodiments of a system and method are disclosed for determining whether a monitoring device (e.g., a slave device) should enter a failsafe mode of operation. In one embodiment, the monitoring device may be configured to perform a plurality of monitoring functions. For example, the monitoring device may comprise a watchdog timer configured to monitor communications between the processing unit (e.g., a host processor) and the monitoring device. The watchdog timer may cause the monitoring device to enter a failsafe mode of operation if the processing unit fails to communicate with the monitoring device within a predetermined period of time.” [0007]

Enter failsafe mode by monitoring communication and fail to access within predetermined amount of time causes failsafe mode…
“In one embodiment, the watchdog timer may be configured to monitor communications from the processing unit to a status unit of the monitoring device. Each time the processing unit accesses the status unit, the watchdog timer is reset to begin counting down a predetermined period of time. However, if the processing unit fails to access the status unit of the monitoring device within the predetermined amount of time, the watchdog timer may cause the monitoring device to enter the failsafe mode of operation.” [0008]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to activate failsafe communication as taught by Wahler et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Wahler et al. who teaches that computers can  enter a failsafe mode when units fail to communicate to prevent damage within a predetermined period of time.  The combined references benefit as their system can also be disrupted and a stand-in computer can be used to continue processing transactions.  The combined references benefit financially by allowing transactions to proceed.

Predefined Period below.
The combined references teach communication failure.  They also teach authorization during such time and failsafe mode.  They do not teach allowing transactions for a period of time then denying transactions.

Shmilovitz also in the business of offline transactions teaches:

“The use of electronic devices in transactions has increased astronomically in relatively recent history. In particular, electronic point of sale (POS) terminals have been introduced in a variety of locations, such as grocery stores, gas stations and the like. Many of these POS terminals are self service, while others are terminals manned by store personnel. Although the POS terminals usually have a network connection that provides authorization for an electronic transaction, in some cases, the POS terminal is unable to obtain authorization. In such cases, authorization may be granted using personal information of the customer or by the employee. However, at present there is no way for a merchant to know in real-time how many offline transactions and/or time-out reversals are occurring, which may indicate an issue in software, network connectivity or fraud to be addressed immediately.” [0002]

Offline transaction statistics…
“It would be therefore desirable to capture and alert for offline transaction statistics in real-time.” [0003]

Approved transactions over a predetermined time period and predetermined threshold reached…
“In one example of a method of transactions alerting, at least one of offline approved transactions or time-out reversals associated with a particular store are detected over a predetermined time period. Whether the at least one of offline approved transactions or time-out reversals associated with the particular store over the predetermined time period has reached a predetermined threshold may next be determined. In response to determining that the at least one of offline approved transactions or time-out reversals associated with the particular store over the predetermined time period has reached the predetermined threshold, an electronic alert may be transmitted. The electronic alert may indicate that the at least one of offline approved transactions or time-out reversals associated with the particular store over the predetermined time period has reached the predetermined threshold.” [0005]

Trigger response at POS based on threshold reached which limits any transaction from occurring on the POS terminal when the threshold is reached…
“In one embodiment, once the threshold has been reached an electronic alert or notification may be transmitted. The alert or notification may be transmitted by the local or remote storage device that stores the offline transaction and time-out reversal information, or from a separate device in communication with the local or remote storage device. In different embodiments, the alert or notification may be transmitted to a predetermined target or targets such as a predetermined individual or group of individuals, depending on which threshold has been exceeded. For example, the alert or notification may be transmitted a technician responsible for connectivity issues, a software engineer responsible for taking care of software bugs (either or both of which can be employees of the store or employees of a different company) or a store employee such as a manager. The target may receive an alert message on a computer or mobile device via an email, SMS, EMS, MMS, dedicated application, or automated phone call. The alert or notification may include the information used by the target to take action, such as the type of threshold, issue causing the alert (e.g., store-related network issue or individual POS alert or notification may be transmitted to the POS terminal to trigger an automated (or manual) response in the POS terminal. The POS terminal response may include audio, visual and/or tactile feedback indicating that the POS terminal has reached the POS threshold. The feedback may be individualized for threshold level and/or type (offline approved transactions or time-out reversals). Alternatively, the determination that the threshold has been reached may trigger the response in the POS terminal. The response may be to limit either offline transactions or any transaction from occurring on the POS terminal, at least without further supervision. The alert or notification may be updated as time passes to indicate a change in, or persistence of, the issue. Different thresholds may be set with escalating effects. For example, as the number of offline transactions and/or time-out reversals increases, the frequency, language or other escalation (e.g., coloring) of the alert or notification may increase. In addition, other parties may be alerted so that, for example, the assistant manager is first alerted and then both the assistant manager and manager are alerted. In other embodiments, a simple counter or dashboard of offline transaction and/or time-out reversal for different POS terminals and stores may be provided to an authorized party. This permits real-time or near real time realization of statistics related to offline transactions and/or time-out reversals.” [0039]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to set a predetermined time period for approving and then denying transactions as taught by Shmilovitz since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Shmilovitz who teaches the alerting merchants of offline transactions and mitigating potential fraud.

Regarding claim 16
The system of Claim 15, where the subset of credit account information comprises: 
an account identifier and a credit available amount for each account in the subset of credit account information.

Han et al. teaches:
Example of payment instrument identifiers (account identifiers)…
“Some implementations described herein include techniques and arrangements for managing the risk of fraudulent transactions made by the POS terminal operating in an online mode and applying similar logic in offline mode. In some instances, the PPS provides the POS device with up-to-date encrypted data associated with payment instrument identifiers. The encrypted data can include information associated with transactional data, such as whether an issuing bank or a card payment network (e.g., MasterCard®, VISA®, etc.) associated with the payment instrument has previously declined the payment instrument, customer shopping history (i.e., returning customer, frequency of transactions, amount spent on last transaction, amount spent for all transactions, member of a shopping reward program, etc.), customer information (i.e., name, address, income, etc.), and any other information which may be desirable to the merchant. In some instances, the PPS may send encrypted data in one or more bloom filters with one or more hash functions.” (col. 2, lines 60-67 to col. 3, lines 1-11)

Example of pre-authorized limit (credit available)…
“The present subject matter can be described with reference to a financial transaction such as a purchase transaction using a pre-authorized balance, defined as an amount or value which the cardholder has so far used and a pre-authorized limit, defined as the amount or value which the cardholder can use which is “pre-authorized” or does not have to be subject to an on-line authorization request which would seek authorization for the transaction through a payment card system (such as the MasterCard® network) from the issuer bank (i.e. the bank which issued the card). Purchases by the cardholder valued under the difference between the “pre-authorized balance” and the “pre-authorized limit” called the “pre-authorized amount” may take place “offline” (i.e. without the need to go on-line for authorization). The non-volatile memory on the payment device stores the current balance, which represents the current accumulated value of transactions authorized and a pre-authorized limit, which represents the ceiling that the balance may not exceed and an account number associated with the account.” (col. 11, lines 21-40)

Regarding claim 19
The system of Claim 15, where the one or more subsystem processors are further to:
automatically determine that the communication to the main rules system is disrupted after a pre-defined time period has tolled without obtaining contact with the main rules system.

The combined references teach main rules and offline and pre-defined time period.  

Regarding claim 20
The system of Claim 15, where the at least one subsystem comprises:

a proprietary device communicatively coupled with said at least one subsystem, the proprietary device to store said subset of credit account information; and

	The combined references teach store subset of credit account information.


any data stored on said proprietary device is inaccessible by any other electronic device at said at least one subsystem. 

Han et al. teaches:
Payment reader and isolated environment…
“The Payment object reader 1000 may be associated with a secure enclave unit (not shown) that may represent any logic, circuitry, hardware, or other structures for creating and maintaining a secured, protected, or isolated environment, in which an application or other software may run, execute, be loaded, or otherwise be present an information processing system. The secure enclave unit may further include encryption unit (not shown), which may include any logic, circuitry, or other hardware to execute any one or more encryption algorithms and the corresponding decryption algorithms, and may include logic, circuitry, or other hardware shared with another encryption unit in processor. In one embodiment, the secure enclave unit includes the digital signatures, and biometric payment instruments created thereof.” (col. 66, lines 22-36) Inherent with isolated environment is inaccessible by other electronic devices.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combined references in section (9) above in further view of Pub. No. US 2019/0026737 to McLaughlin et al. 
Regarding claim 18
The system of Claim 15, where the one or more subsystem processors are further to: 
automatically determine that the communication to the main rules system is disrupted after a pre-defined number of failed attempts to contact the main rules system.

Han et al. teaches:
Set the number (pre-defined number) of offline transactions (failed attempts to contact main rules system)…
“The payment object 116 has embedded thereto risk parameters to apply if the transaction is being performed offline. The risk parameters include floor limit, random transaction selection value, and velocity checking, and risk data includes values corresponding to the risk parameters. For example, the card issuer may set the transaction floor limit to be $1000 in the integrated circuit, which prevents the terminal to authorize the transaction exceeding $1000. In another example, the issuer may set the number of offline transactions to 3 a day, which prevents the card terminal to authorize a fourth offline transaction in a day. The payment object 116 applies logic based on one or more of the risk parameters to determine whether or not to approve a transaction in offline mode and/or forward the transaction to online mode. If the offline transaction is approved by the chip 116, the POS terminal 104 and the reader 110 collectively 

The combined references teach disruption.  They do not teach pre-defined number of failed attempts.

McClaughlin et al. teaches:
Predetermined number of attempts and connection failure…
“At step 610, when the merchant processor has made a predetermined number of attempts to reach the acquirer processor (e.g., as confirmed by comparing the value of the attempt counter to the predetermined number of attempts), the merchant processor records a connection failure, indicating that a message was not responded to by the acquirer processor. This connection failure could include information such as a timestamp, which indicates the time at which the connection failure occurred.” [0138]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to have a pre-defined number of attempts as taught by McClaughlin et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by McClaughlin et al. who teaches the need to keep track of connection attempts and failures.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following prior art teaches at least offline transactions:
US-20170278325-A1; US-10417625-B2; US-9741035-B1;  US-9881302-B1;

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230. The examiner can normally be reached Mon-Fri: 7:30 - 4:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH BARTLEY/Primary Examiner, Art Unit 3693